Exhibit 10(a)
 
FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT is dated as of
September 25, 2007, between TASTY BAKING COMPANY, a Pennsylvania corporation
(the “Company”) and CHARLES P. PIZZI (“Executive”).
 
WHEREAS, the Company and the Executive have entered into an Amended and Restated
Employment Agreement dated as of July 27, 2006 (“Employment Agreement”) pursuant
to which Executive is employed as the President and Chief Executive Officer of
the Company; and
 
WHEREAS, the parties desire to amend the Employment Agreement for the purposes
and with the effect stated herein.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
intending to be legally bound hereby, the Company and Executive agree as
follows:
 
1.       
Amendment to Section 4.  Subsection 4(c) of the Employment Agreement is,
effective October 7, 2007, hereby amended and restated to read in its entirety
as follows:

 
“(c)     In the event Executive elects not to obtain life insurance (in excess
of the basic $10,000 of coverage paid for by the Company) under the Company’s
life insurance program for executives, but maintains or obtains life insurance
through other policies, the Company agrees to reimburse Executive for the cost
of such other insurance up to the amount which the Company would have paid for
an equivalent amount of life insurance under the Company’s life insurance
program.  Executive acknowledges that the amount reimbursed by the Company will
be reported as W-2 income to Executive.  In addition, provided Executive is in
good health and insurable at regular rates, the Company shall obtain for the
benefit of the Executive, and maintain at all times during the Employment Period
and pay the premiums for, a term life insurance policy in the amount of Two
Million Dollars ($2,000,000.00) for the period beginning on October 7, 2007 and
ending on the termination or expiration of the Employment Period.  Executive
shall be the owner of such policy (unless such insurance is effected through the
Company’s group life insurance program) and shall have the sole right to
designate the beneficiaries of such policy.  Executive acknowledges that the
company will report as W-2 income to Executive the premiums paid on such policy.


2.         
General.  In all other respects, except as expressly amended hereby, the
Employment Agreement remains in full force and effect as of the date
hereof.  This First Amendment to the Employment Agreement represents the entire
understanding of the parties hereto and supersedes all prior agreements and
understandings, oral or written, relating to the subject matter hereof, and no
change, alteration or modification hereof may be made except in a writing signed
by both parties hereto.



IN WITNESS WHEREOF, the parties have executed this First Amendment to the
Employment Agreement as of the date and year first written above.



    Tasty Baking Company              
 
 
By:
/s/ Charles P. Pizzi     James E. Ksansnak       Chairman of the Board

 